Exhibit32.1 CYCLE COUNTRY ACCESSORIES CORP. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the annual report of Cycle Country Accessories Corp. (the “Company”) on Form10-K for the year ended June 30, 2011 (the “Report”),I, Robert Davis, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to Section18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 23, 2012 /s/ Robert Davis Robert Davis Chief Executive Officer and Chief Financial Officer
